         Case 1:19-cv-11788-RA-SLC Document 80 Filed 06/14/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ICICI BANK LTD. NEW YORK BRANCH, et al.,

                              Plaintiffs,

         -v-
                                                          CIVIL ACTION NO.: 19 Civ. 11788 (RA) (SLC)

                                                                            ORDER
DOSHI, et al.,

                              Defendants.



SARAH L. CAVE, United States Magistrate Judge.

         Having been advised that Plaintiffs have successfully served Defendants Geeta Doshi,

Darshan Shah, Genashi Gems, and Trezza Jewels (ECF No. 79), the Court orders that all documents

previously filed under seal in this case be UNSEALED. The Clerk of Court is respectfully directed

to make the documents filed at ECF Nos. 67–72, 74, and 76–79 available to the public.

         By August 17, 2021, Plaintiffs shall file a further status report confirming service on

Defendants Alpesh Panchal, Shrikrishna Sant, Shriraj Deshpande, and Rachna Doshi.


Dated:           New York, New York
                 June 14, 2021

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
